Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Mary Louise Chrostowski, M.D., ) Date: July 20, 2009

)
Petitioner, )
)

-V.- ) Docket No. C-09-225

) Decision No. CR1975
The Inspector General. )
)

DECISION

Petitioner, Mary Louise Chrostowski, M.D., appeals her exclusion from
participation in Medicare, Medicaid, and all other federal health care programs
pursuant to section 1128(b)(4) of the Social Security Act (Act) (42 U.S.C.

§ 1320a-7(b)(4)) for as long as her medical license in Tennessee is revoked. I find
a basis for the exclusion. I further find that the Act and regulations mandate the
length of the exclusion.

I. Background

The Inspector General for the Department of Health and Human Services (1.G.)
notified Petitioner by letter dated November 28, 2008 , that she was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs pursuant to section 1128(b)(4) of the Act because she lost her license to
practice medicine or provide health care as a medical doctor in the State of
Tennessee while a formal disciplinary proceeding was pending before the
Tennessee Board of Medical Examiners for reasons bearing on her professional
competence, professional performance, or financial integrity. Her exclusion, if
upheld, became effective December 18, 2008 and remains in effect until such time
as she regains her license as a medical doctor in Tennessee. Petitioner timely
requested review. Her case was assigned to me for resolution.
On April 3, 2009, I convened a telephone prehearing conference with the parties,
the substance of which is memorialized in my Order dated April 3, 2009. During
the call, the parties agreed to disposition of this matter based on the parties’
written submissions together with any supporting documentary evidence.

The I.G. submitted briefing and three exhibits (1.G. Exs. 1-3); those three I.G.
Exhibits are admitted. Petitioner submitted briefing, but proffered no exhibits of
her own. The LG. submitted a reply and Petitioner submitted a sur-reply.

II. Discussion
A. Issues

The Secretary of Health and Human Services (the Secretary) has by regulation
limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and,
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1).
B. Applicable Law

Petitioner's right to a hearing by an administrative law judge (ALJ) and judicial
review of the final action of the Secretary is provided by section 1128(f) of the Act
(42 U.S.C. § 1320a-7(f)).

Pursuant to section 1128(b)(4)(A) of the Act, the Secretary may exclude from
participation in Medicare, Medicaid, and all federal health care programs, any
individual whose license to provide health care is revoked or suspended by any
state licensing authority for reasons bearing upon the individual’s professional
competence, professional performance, or financial integrity. See also, 42 C.F.R.
§ 1001.501(a)(1). Any exclusion taken under section 1128(b)(4) must remain in
effect for as long as the license is revoked, suspended or lost in the State taking
action. Act, § 1128(c)(3)(E); 42 C.F.R. § 1001.501(b).

C. Analysis

My conclusions of law are in bold followed by my findings of fact and analysis.
1. Because Petitioner agreed to revocation of her license to
practice medicine by the Tennessee Board of Medical
Examiners while a formal disciplinary action related to her
professional competence and professional performance was
pending, the I.G. may exclude her from participation in
Medicare, Medicaid, and other federally funded health care
programs.

The statute authorizes the Secretary to exclude from participation in any federal
health care program an individual whose license to provide health care has been
revoked or suspended by any State licensing authority, or who otherwise lost such
a license for reasons bearing on the individual’s professional competence,
professional performance, or financial integrity. Act, § 1128(b)(4); see also 42
C.F.R. § 1001.501.

The uncontroverted record establishes that on March 19, 2008, the Tennessee
Board of Medical Examiners (TBME) issued an Agreed Order revoking
Petitioner’s license to practice as a medical doctor. I.G. Ex. 3. The TBME found
that Petitioner’s conduct violated several statutes and rules of the Tennessee
Medical Examiners Practice Act.? I.G. Ex. 3, at 7. Therefore, the TBME took
action to revoke Petitioner’s license “in order to protect the health, safety and
welfare of the citizens of the State of Tennessee.” I.G. Ex. 3, at 11.

Petitioner admits that her license was revoked: she admits that she signed the
Agreed Order to revoke her license while formal disciplinary action pended
against her for reasons bearing on her professional competence and professional
performance. She contends that, “If I had knowledge, whatsoever of my
Attorney[‘s] . . . lack of professional competence and lack of professional ethical
performance, I would never would have hired him to represent me . . . I never
would have signed my livelihood away.” Petitioner’s Brief at 3.

Unfortunately, Petitioner’s contentions are no defense to the proposed exclusion.
The sole issue before me is whether a basis exists for the I.G.’s exclusion action.

' Although she had a right to contest the charges, Petitioner agreed in
writing to the imposition of the Order. I.G. Ex. 3, at 2, and 11-13.

* The Board found among other things that Petitioner failed to perform an
appropriate history or physical examination and failed to document any exam in
order to justify the prescribing and dispending of narcotics and other medications
and controlled substances for over 150 patients.
Clearly there is, and Petitioner admits that there is. Petitioner is an educated and
articulate individual, and her signature on the document acknowledges that she
read and understood the Agreed Order, and approved its entry by the TBME. I.G.
Ex. 3, at 13. That Order sets forth explicitly that she was aware of her rights and
that she would be giving up those rights if she agreed to the Order without further
process. Finally, Petitioner’s collateral attack against her attorney is simply
irrelevant; the example she cites for his lack of professional competence or ethical
performance is in all respects unrelated to his representation of her before the
Tennessee Board of Medical Examiners. Therefore, I conclude that Petitioner’s
license to practice as a medical doctor was revoked and the revocation was for
reasons related to Petitioner’s professional competence and performance. Thus, I
conclude that a basis exists for the I.G.’s exclusion of Petitioner.

2. The period of exclusion is reasonable as a matter of law.

The duration of the exclusion under section 1128(b)(4) is set by statute. Section
1128(c)(3)(E) of the Act specifies that the exclusion shall not be less than the
period during which Petitioner’s state license to provide health care is revoked,
suspended, or surrendered. See also, 42 C.F.R. § 1001.501(b)(1). The Secretary’s
regulations provide that the I.G. will consider a request for reinstatement only after
the individual obtains a valid license in the state where the individual’s license was
originally suspended or revoked. 42 C.F.R. § 1001.501(b)(4).

Til. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs effective December 18, 2008, 20
days after the November 28, 2008 I.G. notice of exclusion, and for a period
coterminous with her license revocation.

/s/
Richard J. Smith
Administrative Law Judge

